Shaw, C. J.
This action is brought on a promissory note, given by the defendant to the plaintiff’s intestate. The facts of the case are somewhat numerous and complicated, but when analyzed and understood, it presents a very plain and simple question. [Here the chief justice recited the facts which the defendant offered in evidence.]
The defence relied on is want or failure of consideration, to be shown by proof that the assets of Cheever, in the defendant’s hands, were insufficient to pay the note. But it appears to us that the delivery up, by the intestate, of the defendant’s former note, the surrender of his accountable receipt, and with it her right to call on the defendant for an account of the assets of Cheever, were the true, and constituted a good, consideration for his own note. And this would be equally true, though it might appear afterwards, upon an ex parte statement of Cheever’s account by the defendant, that there would have been no balance applicable to the payment of his prior conditional obligation. Loss to the promisee, or benefit to the promisor, is a good consideration. If the defendant did not derive a benefit in being saved the labor, expense, and possible risk he might incur by a legal settlement of his account, the promisee certainly renounced and relinquished a valuable right and a conditional promise. Besides; the adjustment and release of a doubtful or contested right, upon a full knowledge of all the circumstances, is a good consideration for a promise. Barlow v. Ocean Ins. Co. 4 Met. 270. Russell v. Cook, 3 Hill, 504.
The same considerations, we think, afford an answer to the suggestion of failure of consideration. The true consideration was the surrender of the note and receipt; and that was performed and executed at the time, and the defendant received all the benefit which he stipulated for. Nothing occurred afterwards to change the relations of the parties ; no contract rescinded, no failure to perform any condition, or mutual and dependent stipulation.
We are then brought to the question, whether the evidence offered by the defendant ought to have been admitted. He *142offered to prove, by parol evidence, that at the time he signed and delivered the note in suit, it was agreed that the same should not be payable, unless the defendant should be found to have funds of Cheever sufficient to pay it. This was an attempt to alter and vary a written contract by parol evidence, by engrafting thereon a condition or defeasance, which would entirely change its meaning and legal effect. This has been so often decided to be inadmissible, that I will only cite the last decision. St. Louis Perpetual Ins. Co. v. Homer, 9 Met. 39.
The cases cited by the defendant’s counsel are not opposed to this decision. In Crosman v. Fuller, 17 Pick. 171, there was an agreement between the promisee and promisor, that all supplies, furnished by the promisor to the promisee’s mother, should be deemed payment pro tanto. This agreement had been executed, and it was held to enure as payment. In Dexter v. Clemans, 17 Pick. 175, the parol evidence was admitted, not to vary the terms of the note, but *o show that it was given without consideration.

Exceptions overruled.